Order filed November 7, 2016




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                             NO. 14-15-01030-CV
                                  ____________

                   DEK-M NATIONWIDE, LTD, Appellant

                                       V.

     DAVID HILL INDIVIDUALLY & D/B/A DOH OIL CO., CASSIE
        MOSELEY, DAVID MOSELEY AND COLORADO COUNTY
              CENTRAL APPRAISAL DISTRICT, Appellee


                 On Appeal from the 2nd 25th District Court
                         Colorado County, Texas
                       Trial Court Cause No. 23,859

                                  ORDER

      The clerk’s record was filed February 8, 2017. Our review has determined
that a relevant item has been omitted from the clerk's record. See Tex. R. App. P.
34.5(c). The record does not contain all pleadings on which the trial was held as
per TRAP 34.5(a)(1).
       The Colorado County District Clerk is directed to file a supplemental clerk’s
record on or before November 17, 2016, containing all pleadings on which the trial
was held as per TRAP 34.5(a)(1).

       If the omitted item is not part of the case file, the district clerk is directed to
file a supplemental clerk’s record containing a certified statement that the omitted
item is not a part of the case file.



                                   PER CURIAM